Per Curiam.
This is another of the contested election cases from Cape Girardeau county. The office in question is that of county assessor. Appellant was elected on the face of the returns and took the office, but Mr. Howard contested the election and won in the circuit court. Mr. Caldweel duly appealed.
The controlling facts in the case are identical with those shown in Hope v. Flentge (1897) 140 Mo. 390, decided at the present term, with the exception of some slight changes in the figures of the vote cast; not, however, sufficient to alter the result, and therefore requiring no further notice. Upon the grounds stated in the .opinion of the majority of the court in the Hope ease the circuit judgment in this cause is likewise affirmed, the judges of this court concurring and dissenting as noted in the Hope opinions.